Title: To George Washington from Norwalk, Conn., Officials and Lieutenant Colonel Stephen St. John, 9 July 1779
From: Officials of Norwalk, Connecticut,St. John, Stephen
To: Washington, George


        
          May it please your Excellency
          Friday Norwalk [Conn.]July 9th 1779
        
        The Exigency of our Affairs will be a sufficient Apology for this Address & your Excellency’s Readiness to releive the distressed Inhabitants of the United States gives us Hopes that it may not be in vain— Our Situation is truly alarming & distressing A large Fleet in the Sound with three or four thousand Troops have this Week plundered New-Haven & burned their Stores & burned Part of East-Haven The Day before Yesterday they entered Fairfield & in the most inhuman & wanton Manner they burned almost the whole of that elegant Town

together with a great Part of the Parish of Green’s farms not sparing the sumptuous Houses dedicated to the Worship of God & gave out that Yesterday we should share the same Fate & we beleive they would have executed their Threats but the Wind would not permit them & this Morning they have come to in Huntington Bay nearly opposite This Morning Col. Hooker Commandant at Horseneck sent Express that the Enemy were at Rye-Neck marching this Way that they were six thousand Foot & one thousand Horse & we have no Force any Way adequate to oppose them We have sent to his Excellency the Governor but there has not been Time for an Answer The Militia are collecting but will by no Means be sufficient to oppose such an Army We must therefore suffer our Houses & Substance to be plundered & burned unless we can obtain Assistance from your Excellency This County has afforded great Quantities of Provision for the Continental Army & now We have a fine Harvest but cannot gather it should the Enemy succeed it will be an Accession to them we entreat your Excellency to commiserate our distressed Condition & afford us such Relief as Your Excellency shall judge consistent with the general Good—In Behalf of the Inhabitants your Excellency’s most obedient & humbl. Servants
        
          


Thaddeus Betts Justice of Peace


Stephen St john, Lt Coll


Samuel Gruman
  }
Selectmen


Matthew Marvine



David Comstock



Nathl Benedict




        
      